                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

UNITED STATES OF AMERICA,                 )   Criminal No. 19-257(1) (MJD/KMM)
                                          )
        v.                 Plaintiff,     )
                                          )   DEFENDANT'S PRETRIAL MOTION
AMANDA MARIE LETOURNEAU,                  )   TO SUPPRESS STATEMENTS,
                                          )   ADMISSIONS, AND ANSWERS
                        Defendant.        )


       Amanda Marie Letourneau, through her undersigned attorney, moves the Court for

an order suppressing all statements, admissions and answers made by her prior to, at the

time of, or subsequent to her arrest. A review of the discovery from the government

indicates that Ms. Letourneau made several incriminating statements, which may be used

as evidence against her should she proceed to trial. These statements, made during custodial

interrogation, were taken in violation of the Fifth and Sixth Amendments to the United

States Constitution.

       Statements

       On August 28, 2018, law enforcement entered the property of Ms. Letourneau’s

home to execute a search warrant. Ms. Letourneau, her husband and a friend were in the

garage when multiple law enforcement vehicles surrounded the property. Ms. Letourneau

was ordered out of the garage at gunpoint. She was questioned regarding the investigation

and made several statements. To make matters worse, Ms. Letourneau, her husband and

their friend had just finished smoking methamphetamine and Ms. Letourneau was seriously

impaired during questioning.
      The Fifth and Sixth Amendment Requirements

      As grounds for the motion, Ms. Letourneau states:

      A.    That any statements, admissions or answers made by Ms. Letourneau were

made without the assistance or benefit of counsel in violation of defendant's Fifth

Amendment and Sixth Amendment rights under the Constitution of the United States.

      B.    That any statements, admissions, or answers made by Ms. Letourneau prior to,

at the time of, or subsequent to her arrest were not given freely and voluntarily, thereby

violating her rights under the Fifth Amendment to the Constitution of the United States.

      C.    For such other reasons as may appear upon an oral hearing of this motion.



Dated: November 12, 2019                        Respectfully submitted,


                                                s/Shannon Elkins

                                                SHANNON ELKINS
                                                Attorney ID No. 332161
                                                Attorney for Defendant
                                                107 U.S. Courthouse
                                                300 South Fourth Street
                                                Minneapolis, MN 55415




                                            2
